The court,
(Butler, D. J.)
in a verbal opinion, held that it had a general jurisdiction which would enable it in its discretion to enforce the decree of a foreign admiralty court, at the instance of a party, without letters rogatory, and, after directing that the record of the proceedings in New York, duly certified, should be attached to the libel, entered subsequently the following decree: “And now, November 11,1881, the exceptions to the libel filed in the above cause having, by agreement of the respective proctors, and by leave of the court, been considered and filed as an answer to the libel, and tho above cause having been heard on libel and answer, and having been argued by the proctors for the respective parties, and due deliberation being had in the premises, it is ordered, adjudged, and decreed, by the court, that the libellant recover against the respondent the sum of §2,352.05, with interest thereon from the seventh day of February, 1880, said interest amounting to §246.96, making in all the sum of §2,599.01, with costs to be taxed by the clerk and that the libellant have execution therefor against the respondent.”